                       No. 6:19-cr-00046

                  United States of America,
                           Plaintiff,
                              v.
                      Luis Mario Perez,
                  a/k/a “Mario Luis Perez”
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

        On August 21, 2019, defendant was charged by indict-
ment with illegal alien in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(5). Doc. 1. Defendant entered into an
agreement to plead guilty to that offense, Doc. 23, and con-
sented to have a magistrate judge take his guilty plea. Doc. 22.
The plea agreement contains agreed guideline stipulations
pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B).
Doc. 23. Magistrate Judge K. Nicole Mitchell conducted a
change-of-plea hearing and issued findings and a recommen-
dation that the court accept the guilty plea. Doc. 26. At the
hearing, the parties waived their right to object to the findings
and recommendation. Id. The court now accepts the magis-
trate judge’s findings and recommendation and accepts de-
fendant’s guilty plea.

                   So ordered by the court on November 21, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
